Citation Nr: 0735555	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-20 001	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1954 until April 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  In an unappealed July 1995 rating decision, the RO denied 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  The evidence added to the record since July 1995, when 
viewed by itself or in the context of the entire record, is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision which denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006).

2.  The evidence received subsequent to the July 1995 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.156, 3.159 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the issue on appeal involves a request to reopen a 
previously denied claim, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, VA satisfied its duty to notify by means 
of a May 2005 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
May 2005 letter also satisfied the requirements under Kent.  
Such notice did not inform the veteran of the law pertaining 
to disability ratings and effective dates.  However, because 
the instant decision denies the veteran's service connection 
claim, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

In the present case, the May 2005 VCAA notice letter was 
issued prior to the unfavorable rating decision presently on 
appeal.  As such, the timing requirements under Pelegrini 
have been satisfied.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, as well as reports of 
VA and private post service treatment and examination.  
Moreover, the claims file contains the veteran's statements 
in support of his claim, to include testimony provided by he 
and his wife at a September 2007 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  
The veteran first raised such a claim in May 1956.  A June 
1956 letter from the RO to the veteran requested that he 
submit additional evidence.  It was stated that unless such 
evidence was received within 60 days, it would be necessary 
to decide his claim on the evidence of record.  However, the 
claims folder does not show that a rating action, complete 
with appellate rights, was ever administered.  

Subsequently, the veteran again claimed entitlement to 
service connection for bilateral hearing loss in May 1995.  
That claim was denied by the RO in July 1995.  The veteran 
did not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  Moreover, the Board 
notes that the RO reopened the claim in the October 2005 
rating action that is the basis for the present appeal.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in March 2005, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final July 
1995 rating action denying entitlement to service connection 
for bilateral hearing loss included service medical records, 
private treatment reports dated in 1995, and the veteran's 
own statements.

The service medical records included an induction examination 
in May 1954 revealing whispered voice testing of 15/15.  The 
service medical records next show that the veteran was seen 
in December 1954 at the U.S. Army Dispensary with a non-
technical diagnosis of hearing loss.  It was instructed that 
he was unfit for duty near loud noises such as the firing 
range.  A graphic representation of the veteran's audiometric 
readings dated that same day in December 1954 was also of 
record.  However, the audiometric findings were not 
interpreted. The service records do not reveal any further 
complaints or treatment referable to hearing loss.  The 
veteran's April 1956 separation examination showed 
audiometric readings between 10 and 20 decibels through 4000 
Hertz.  In this regard, it is noted that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. 
§ 3.385 defines impaired hearing for the purposes of applying 
the laws administered by VA.  That Code section states that 
hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (HZ) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  Based on the foregoing, it may be 
concluded that the April 1956 separation examination 
demonstrated normal hearing, both physiologically and for VA 
purposes.

The private audiologic report dated in 1995 contained 
audiometric results indicative of hearing loss under 
38 C.F.R. § 3.385, but contained no opinion of etiology 
causally relating the current findings to active service.
  
Based on the above evidence, the RO in July 1995 denied the 
veteran's claim.  In explaining the basis for the denial, the 
RO relied on the service medical records, which failed to 
show hearing loss under VA criteria.  

Evidence added to the record since the time of the last final 
denial in July 1995 includes VA clinical records revealing 
treatment for hearing loss.  Those records indicate that the 
veteran wears hearing aids.  Also added to the record are 
statements from the veteran, to include his September 2007 
hearing testimony, describing in-service noise exposure.  For 
example, in a May 2005 statement, the veteran indicated that 
he was exposed to noise on a rifle range during basic 
training.  He further stated that he had a hearing test in 
the military which showed hearing loss.  

The clinical records added to the claims folder after July 
1995 were not previously before agency decisionmakers.  
However, they are not new under 38 C.F.R. § 3.156(a) because 
they are cumulative and redundant of the 1995 clinical 
records available at the time of the last final rating 
decision.  Indeed, both sets of records demonstrate current 
hearing loss.  

The veteran's statements regarding his in-service noise 
exposure are found to be new.  However, they are not 
material, because they do not relate to an unestablished fact 
necessary to substantiate the claim.  Indeed, the evidence of 
record in July 1995 showed normal hearing upon separation 
from service and contained no competent opinion causally 
relating the current hearing loss to active service.  Such 
evidence is still lacking here.  

The Board acknowledges the veteran's 1954 in-service record 
indicating hearing loss.  However, such diagnosis was based 
on graphical audiometric findings that had not been 
interpreted.  The Board may not use the results from that 
testing because the graph was not accompanied by numerical 
results.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  In any 
event, the 1954 record showing hearing loss was in the file 
at the time of the 1995 denial and therefore such evidence 
cannot satisfy the requirements of new and material evidence 
under 38 C.F.R. § 3.156(a).  

The Board also acknowledges that the veteran's statements 
submitted since 1995 contain his opinion that his current 
hearing loss is casually related to active service.
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In conclusion, the evidence added to the record subsequent to 
the last final July 1995 rating action is not new and 
material.  Therefore, the veteran's request to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss must be denied.  




ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


